DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10,601,704. Although the claims at issue are not identical, they are not patentably distinct from each other because the application’s claims merely broaden the scope of the patented claims by not claiming some claim elements (i.e. determining, based on the result of the first determining, whether the network node will process the received data packet as a follower node or a selector node).
Claim 1 of Instant Application
Claim 1 of 10,601,704
A method to minimize asymmetric routing at a network node, the method comprising: 
A method to minimize asymmetric routing at a network node, the method comprising: maintaining a flow table including one or more records, each record indicating a packet flow and a corresponding tunnel;  
receiving a data packet at a network node; 
receiving a data packet to process at a network node;  
first determining whether the received data packet is outbound or inbound to the network node;
first determining whether the received data packet is outbound or inbound to the network node;  
.
second determining, based on the result of the first determining, whether the network node will process the received data packet as a follower node or a selector node, 
independently selecting, in response to a determination that the received packet data is outbound, a selected tunnel from available tunnels for the data packet to reach a specified destination; 
where a selector node is programmed to independently select from available tunnels a selected tunnel for the data packet to reach a specified destination;  
second determining, in response to a determination that the received packet data is outbound, whether there is an entry in a flow table for a packet flow associated with the received data packet, the entry having a pre-selected tunnel for the packet flow; 
responsive to a determination to process the data packet as a follower node, determining whether there is an entry in the flow table for a packet flow associated with the received data packet, the entry having a pre-selected tunnel for the packet flow;  
and transmitting, in response to a determination that there is an entry in the flow table for the packet flow, the received data packet through the pre-selected tunnel corresponding to the packet flow.
and responsive to a determination that there is an entry in the flow table for the packet flow, transmitting the received data packet through the pre-selected tunnel corresponding to the packet flow.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Agarwal et al. (US Pub. 2015/0124608).
Regarding claims 1, 7 and 13, Agarwal teaches a method to minimize asymmetric routing at a network node, the method comprising: receiving a data packet at a network node (“hypervisor 105 sends the data packet to virtual switch (vswitch) 110” in [0034]); first determining whether the received data packet is outbound or inbound to the network node (“When hypervisor 105 receives a data packet from one of virtual machines 115, 120, or 125 with a destination of one of host B 155's virtual machines 160, 165, or 170” in [0034]); independently selecting, in response to a determination that the received packet data is outbound, a selected tunnel from available tunnels for the data packet to reach a specified destination (“select between three paths (AB1, AB2, or AB3) when one of source host A's virtual machines send a data packet to a virtual machine that resides on host B 145” in [0041]); second determining, in response to a determination that the received packet data is outbound, whether there is an entry in a flow table for a packet flow associated with the received data packet, the entry having a pre-selected tunnel for the packet flow (“the data plane may match the data packet's 5-tuple with a flow table entry specifying the same 5-tuple information” in [0060], see also step 510 in Figure 5); and transmitting, in response to a determination that there is an entry in the flow table for the packet flow, the received data packet through the pre-selected tunnel corresponding to the packet flow (step 525 following “Yes” branch from step 515 in Figure 5).
Regarding claims 2, 8 and 14, Agarwal teaches responsive to a determination that the received data packet cannot be transmitted through the pre-selected tunnel corresponding to the packet flow (step 520 following “No” branch from step 515 in Figure 5), transmitting the data packet in accordance with a routing rule for the data packet (see step 555 followed by step 525 in Figure 5).
Regarding claims 3, 9 and 15, Agarwal teaches the packet flow is identified by a source IP address, a destination IP address, a source port number, a destination port number, and a transport protocol indicator (Figure 2C).
Regarding claims 4, 10 and 16, Agarwal teaches the network node includes a router (see Host A 100 in Figure 1).
Regarding claims 5, 11 and 17, Agarwal teaches the router is a provider edge router (see Host A 100 in Figure 1).
Regarding claims 6, 12 and 18, Agarwal teaches the router is a customer edge router (see Host A 100 in Figure 1).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLEMENCE S HAN whose telephone number is (571)272-3158.  The examiner can normally be reached on Monday-Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571)272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CLEMENCE S HAN/Primary Examiner, Art Unit 2414